EXHIBIT 10-12

ENVIRONMENTAL INDEMNITY AGREEMENT

ENVIRONMENTAL INDEMNITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) made as of the 9th day
of November, 2012 by TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability
company, having an address at 1900 Main Street, Suite 700, Irvine, California
92614 (together with its permitted successors and assigns, collectively,
“Borrower”), and ANTHONY W. THOMPSON, an individual resident of the State of
California, having an address at c/o Thompson National Properties, LLC, 1900
Main Street, Suite 700, Irvine, California 92614; and TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation, having an address at 1900 Main Street,
Suite 700, Irvine, California 92614 (individually and collectively as the
context requires, referred to herein as “Principal”, and together with Borrower
and each of their permitted successors and assigns, collectively, “Indemnitor”),
in favor of DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company,
having an address at 230 Park Avenue, 12th Floor, New York, New York 10169
(together with its successors and assigns, collectively, “Indemnitee”) and other
Indemnified Parties (defined below).

RECITALS:

A. Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of Twenty-Nine Million and 00/100 Dollars ($29,000,000.00)
pursuant to a Loan Agreement of even date herewith between Borrower and
Indemnitee (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), which Loan shall be
evidenced by that certain Promissory Note of even date herewith given by
Borrower in favor of Indemnitee (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Note”) and secured by among other
things, that certain Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement as Fixture Filing of even date
herewith, given by Borrower in favor of Indemnitee (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property more particularly described therein
(said real property being referred to as the “Land”; the Land, together with all
structures, buildings and improvements now or hereafter located on the Land,
being herein collectively referred to as the “Property”).

B. Principal acknowledges that it has a direct or indirect ownership interest in
Borrower and will receive substantial economic and other benefits from
Indemnitee’s making the Loan to Borrower.

C. Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

D. Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.



--------------------------------------------------------------------------------

E. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:

1. Environmental Representations and Warranties. Except as otherwise disclosed
by those reports listed on Schedule I attached hereto and made a part hereof in
respect of the Property delivered to Indemnitee (referred to below as the
“Environmental Report(s)”), a copy of which has been provided to Indemnitee, and
based on Indemnitor’s actual knowledge, (a) there are no Hazardous Substances
(defined below) or underground storage tanks in, on, or under the Property,
except those that are both (i) in compliance with all Environmental Laws
(defined below) and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report(s);
(b) there are no past, present or threatened Releases (defined below) of
Hazardous Substances in, on, under or from the Property which have not been
fully remediated in accordance with Environmental Law; (c) there is no threat of
any Release of Hazardous Substances migrating to the Property; (d) there is no
past or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Laws; (e) Indemnitor does not know
of, and has not received, any written or oral notice or other communication from
any Person (including, but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation (defined below) thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
(f) no Mold (as defined below) is present in the indoor air of the Property at
concentrations exceeding ambient air levels and no visible Mold is present on
any building materials or surfaces at the Property for which any Governmental
Authority recommends or requires removal thereof by remediation professionals,
and Indemnitors are not aware of any conditions at the Property that are likely
to result in the presence of Mold in the indoor air at concentrations that
exceed ambient air levels or on building materials or surfaces that would
require such removal; and (g) Indemnitor has truthfully and fully provided to
Indemnitee, in writing, any and all information relating to conditions in, on,
under or from the Property that is known to Indemnitor and that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Substances in, on, under or from the Property and/or to
the environmental condition of the Property. As used in this Agreement, the term
“Mold” means fungi that reproduces through the release of spores or the
splitting of cells or other means, including, but not limited to, mold, mildew,
fungi, fungal spores, fragments and metabolites such as mycotoxins and microbial
organic compounds.

2. Environmental Covenants. Indemnitor covenants and agrees that: (a) all uses
and operations on or of the Property, whether by Indemnitor or any other Person,
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Substances in, on, under or
from the Property; (c) there shall be no Hazardous Substances in, on, or under
the Property, except those that are both (i) in compliance

 

2



--------------------------------------------------------------------------------

with all Environmental Laws and with permits issued pursuant thereto and
(ii) fully disclosed to Indemnitee in writing; (d) Indemnitor shall keep the
Property free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Indemnitor or any
other Person (the “Environmental Liens”); (e) Indemnitor shall, at its sole cost
and expense, fully and expeditiously cooperate in all activities pursuant to
Paragraph 3 of this Agreement, including but not limited to providing all
relevant information and making knowledgeable Persons available for interviews;
(f) Indemnitor shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, by an environmental consultant approved by Indemnitee
pursuant to any reasonable written request of Indemnitee (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Indemnitee the reports and other results thereof, and Indemnitee and
the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitor shall, at its sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation or obtain a no further action letter for any condition (including
but not limited to a Release of any Hazardous Substances) in, on, under or from
the Property in full compliance of Environmental Laws or reasonably required by
Indemnitee based upon recommendations and observations of an independent
environmental consultant approved by Indemnitee; (ii) comply with any
Environmental Law; (iii) comply with any directive from any Governmental
Authority; and (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment; (h) Indemnitor shall not do
or allow any tenant or other user of the Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property;
(i) Indemnitor shall use commercially reasonable efforts to enforce the
applicable provisions of the Leases in order to prevent tenants or other users
of the Property from taking any action that violates any applicable
Environmental Law, impairs or may impair the value of the Property, as contrary
to any requirement of any Issuer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to the Property; and (j) Indemnitor shall immediately notify
Indemnitee in writing of (A) any presence or Release or threatened Release of
Hazardous Substances in, on, under, from or migrating towards the Property;
(B) any non-compliance with any Environmental Laws related in any way to the
Property; (C) any actual or potential imposition of an Environmental Lien;
(D) any required or proposed Remediation of environmental conditions relating to
the Property; and/or (E) any written or oral notice or other communication of
which any Indemnitor becomes aware from any source whatsoever (including but not
limited to a Governmental Authority) relating in any way to Hazardous Substances
or Remediation thereof, possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement.

3. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that an environmental hazard exists on the
Property that does not, in the sole discretion of the Indemnified Parties,
endanger any tenants or other occupants of the Property or their guests or the
general public or materially and adversely affects the value of the

 

3



--------------------------------------------------------------------------------

Property, upon reasonable notice from the Indemnitee, Indemnitor shall, at
Indemnitor’s sole cost and expense, promptly cause an engineer or consultant
satisfactory to the Indemnified Parties to conduct any environmental assessment
or audit (the scope of which shall be determined in the sole and absolute
discretion of the Indemnified Parties) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Indemnitee and promptly deliver to Indemnitee the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to the Indemnitee within a reasonable period or if the
Indemnified Parties have reason to believe that an environmental hazard exists
on the Property that, in the sole judgment of the Indemnified Parties, endangers
any Tenant or other occupant of the Property or their guests or the general
public or may materially and adversely affect the value of the Property, upon
reasonable notice to Indemnitor, the Indemnified Parties and any other Person
designated by the Indemnified Parties, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in the sole and absolute discretion of the Indemnified Parties) and
taking samples of soil, groundwater or other water, air, or building materials,
and reasonably conducting other invasive testing. Indemnitor shall cooperate
with and provide the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to the Property.

4. Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and/or any Tenant or other
occupant or user of the Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and/or any Tenant or occupant or other user of the Property in
connection with any actual or proposed Remediation of any Hazardous Substances
at any time located in, under, on or above the Property, whether or not such
Remediation is voluntary or pursuant to court or administrative order, including
but not limited to any removal, remedial or corrective action; (e) any past,
present or threatened non-compliance or violations of any Environmental Laws (or
permits issued pursuant to any Environmental Law) in connection with the
Property or operations thereon, including, but not limited to, any failure by
Indemnitor, any Person affiliated with Indemnitor, and/or any Tenant or occupant
or other user of the Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering the Property; (g) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Agreement; (h) any past, present or threatened injury to,
destruction of or loss of natural

 

4



--------------------------------------------------------------------------------

resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and/or any Tenant or
occupant or other user of the Property in arranging for disposal or treatment,
or arranging with a transporter for transport for disposal or treatment, of
Hazardous Substances at any facility or incineration vessel containing such or
similar Hazardous Substances; (j) any acts of Indemnitor, any Person affiliated
with any Indemnitor, and/or any Tenant or occupant or other user of the Property
in accepting any Hazardous Substances for transport to disposal or treatment
facilities, incineration vessels or sites from which there is a Release, or a
threatened Release of any Hazardous Substance which causes the incurrence of
costs for Remediation; (k) any personal injury, wrongful death, or property or
other damage arising under any statutory or common law or tort law theory,
including but not limited to damages assessed for private or public nuisance or
for the conducting of an abnormally dangerous activity on or near the Property;
and (l) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the other Loan Documents.

5. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend such Indemnified Party
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitor’s consent,
which consent shall not be unreasonably withheld. Upon demand, Indemnitor shall
pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

6. Definitions. As used in this Agreement, the following terms shall have the
following meanings: The term “Environmental Law” means any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law, relating to protection of human health or the
environment, relating to Hazardous Substances and/or relating to liability for
or costs of other actual or threatened danger to human health or the
environment. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues governing the use,
ownership or operation of the Property: the Comprehensive Environmental
Response, Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; the Oil Pollution
Act of 1990; and the River and Harbors Appropriation Act. The term
“Environmental Law” also

 

5



--------------------------------------------------------------------------------

includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations, permits or authorizations and
the like, as well as common law that: (a) condition transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; (b) requires notification or disclosure
of Releases of Hazardous Substances or other environmental condition of the
Property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property; (c) impose
conditions or requirements in connection with permits or other authorization for
lawful activity; (d) relate to nuisance, trespass or other causes of action
related to the Property; or (e) relate to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, mold, radioactive materials, flammables
and explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws.

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (defined below) or prospective
Investors in the Securities (defined below), as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the Property, whether during the term of
the Loan or as a part of, or following a foreclosure of, the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of Indemnitee’s assets and business).

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including, but not limited, to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

6



--------------------------------------------------------------------------------

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.

7. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Mortgage or any other Loan Document to or with
Indemnitee by Borrower, Guarantor or any Person who succeeds Borrower or any
Person as owner of the Property. In addition, the liability of Indemnitor under
this Agreement shall in no way be limited or impaired by (i) any extensions of
time for performance required by the Note, the Loan Agreement, the Mortgage or
any of the other Loan Documents, (ii) any sale or transfer of all or part of the
Property, (iii) except as provided herein, any exculpatory provision in the
Note, the Loan Agreement, the Mortgage, or any of the other Loan Documents
limiting Indemnitee’s recourse to the Property or to any other security for the
Note, or limiting Indemnitee’s rights to a deficiency judgment against
Indemnitor, (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor herein and by Borrower and/or Guarantor under the
Note, the Loan Agreement, the Mortgage or any of the other Loan Documents or
herein, (v) the release of Indemnitor or any other Person from performance or
observance of any of the agreements, covenants, terms or condition contained in
any of the other Loan Documents by operation of law, Indemnitee’s voluntary act,
or otherwise, (vi) the release or substitution in whole or in part of any
security for the Note, or (vii) Indemnitee’s failure to record the Mortgage or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

8. Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse pursuant to the Note, the Loan Agreement, the Mortgage, or
any other Loan Documents or any of the Property, through foreclosure proceedings
or otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Mortgage, or exercising any other rights and remedies thereunder.
This Agreement is not collateral or security for the Obligations of Borrower
pursuant to the Loan, unless Indemnitee expressly elects in writing to make this
Agreement additional collateral or security for the Obligations of Borrower
pursuant to the Loan, which Indemnitee is entitled to do

 

7



--------------------------------------------------------------------------------

in its sole and absolute discretion. It is not necessary for an Event of Default
to have occurred pursuant to and as defined in the Mortgage or the Loan
Agreement for Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Loan Agreement (including,
without limitation, Section 11.22 thereof), the obligations pursuant to this
Agreement are exceptions to any non-recourse or exculpation provision of the
Loan Agreement; Indemnitor expressly acknowledges and agrees that it is fully
and personally liable for such obligations, and such liability is not limited to
the original or amortized principal balance of the Loan or the value of the
Property.

9. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Mortgage.

10. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within five (5) days of such demand therefor, shall bear interest at the Default
Rate.

11. Waivers.

(a) Indemnitor hereby waives and relinquishes (i) any right or claim of right to
cause a marshaling of Indemnitor’s assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) all rights and remedies
accorded by Legal Requirements to indemnitors or guarantors, except any rights
of subrogation which Indemnitor may have, provided that the indemnity provided
for hereunder shall neither be contingent upon the existence of any such rights
of subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights, including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or other Indemnified
Parties; (iii) the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties; (iv) notice of acceptance hereof and of
any action taken or omitted in reliance hereon; (v) presentment for payment,
demand of payment, protest or notice of nonpayment or failure to perform or
observe, or other proof, or notice or demand; and (vi) all homestead exemption
rights against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.

(b) INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, THE NOTE, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY INDEMNITOR AND IS
INTENDED TO

 

8



--------------------------------------------------------------------------------

ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. THE INDEMNIFIED PARTIES ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY INDEMNITOR.

12. Subrogation. Indemnitor hereby agrees to take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such
Persons responsible for the presence of any Hazardous Substances at, in, on,
under or near the Property or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

13. Indemnitor’s Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership, operating or trust agreement,
or other governing instrument of Indemnitor or result in the breach of any term
or provision of, or conflict with or constitute a default under, or result in
the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Indemnitor or the Property is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Indemnitor or the Property is subject;

(c) to the best of Indemnitor’s knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person is required in connection with this Agreement; and

 

9



--------------------------------------------------------------------------------

(f) this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

14. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

15. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other party hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property, and (ii) any legal action brought against such party or related to
the Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 19 hereof.

16. Examination of Books and Records. Indemnified Parties and their accountants
and other representatives shall have the right to examine the records, books,
management and other papers of Indemnitor which reflect upon its financial
condition, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. Indemnified Parties and their
accountants and other representatives shall have the right to make copies and
extracts from the foregoing records and other papers. In addition, at reasonable
times and upon reasonable notice, Indemnified Parties and their accountants and
other representatives shall have the right to examine and audit the books and
records of Indemnitor pertaining to the income, expenses and operation of the
Property during reasonable business hours at the office of Indemnitor where the
books and records are located.

17. Transfer of Loan.

(a) Indemnitee may, at any time, sell, transfer, pledge or assign the Note, the
Loan Agreement, the Mortgage, this Agreement and the other Loan Documents to any
Person, and any or all servicing rights with respect thereto, or grant
participations therein to any Person or issue mortgage pass-through certificates
or other securities evidencing a beneficial interest in a rated or unrated
public offering or private placement (the “Securities”). Indemnitee may forward
to each purchaser, transferee, assignee, pledgee, servicer, participant or
investor in such Securities or any credit rating agency rating such Securities
(the foregoing entities hereinafter collectively referred to as the “Investor”)
and each prospective Investor, all documents and information which Indemnitee
now has or may hereafter acquire relating to Indemnitor and the Property,
whether furnished by Indemnitor, any guarantor or otherwise, as Indemnitee
determines necessary or desirable. Indemnitor and any guarantor agree to
cooperate with Indemnitee in connection with any transfer made or any Securities
created pursuant to this Section, including, without limitation, the delivery of
an estoppel certificate required in accordance with the Loan Agreement and such
other documents as may be reasonably requested by Indemnitee. Indemnitor shall
also furnish, and Indemnitor and any guarantor hereby consent to Indemnitee
furnishing to such Investors or such prospective Investors, any and all
information concerning the financial condition of the Indemnitor and any
guarantor and any and all information concerning the Property and the Leases as
may be requested by Indemnitee, any Investor or any prospective Investor in
connection with any sale, transfer or participation interest.

 

10



--------------------------------------------------------------------------------

(b) Upon any transfer or proposed transfer contemplated above and by Section 9.1
of the Loan Agreement, at Indemnitee’s request, Indemnitor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Indemnitee, such Investor or prospective Investor may
require.

18. Taxes. Indemnitor has filed and shall, throughout the Term, file all
federal, state, county, municipal, and city income and other tax returns
required to have been filed by it and has paid all taxes and related liabilities
which have become due pursuant to such returns or pursuant to any assessments
received by it. Indemnitor has no knowledge of any basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

19. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent: (i) by certified
mail, postage prepaid, return receipt requested, or (ii) delivered by hand, or
(iii) by reputable overnight courier, or (iv) by facsimile provided such notice
is also transmitted by one of the methods specified in (i), (ii) or (iii) above,
in each case addressed to the party to be so notified at its address hereinafter
set forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 19. Any Notice shall be deemed to
have been received: (A) three (3) days after the date such Notice is mailed, if
sent by registered or certified mail, (B) on the date of delivery by hand, if
delivered during business hours on a Business Day (otherwise on the next
Business Day), (C) on the next Business Day if sent by an overnight commercial
courier, or (D) on the Business Day when sent if sent by facsimile and received
by the recipient prior to 5:00 PM Eastern Time on the Business Day when sent, in
each case addressed to the parties as follows:

 

If to Lender:   

DOF IV REIT Holdings, LLC

230 Park Avenue, 12th Floor

New York, New York 10169

Attention: Ms. Abbey Kosakowski

Facsimile No.: (212) 883-2888

 

- and-

 

Attention: Mr. Steven Schwartz

Facsimile No.: (212) 883-2955

With a copy to   

Torchlight Loan Services, LLC

230 Park Avenue, 12th Floor

New York, New York 10169

Attention: Mr. Steve Altman

Facsimile No.: (646) 253-9759

 

11



--------------------------------------------------------------------------------

and with a copy to:   

Cole, Schotz, Meisel, Forman & Leonard, P.A.

Court Plaza North

25 Main Street

Hackensack, New Jersey 07601

Attention: Richard W. Abramson, Esq.

Facsimile No.: (201) 678-6218

  If to Indemnitor:   

TNP SRT Lahaina Gateway, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Attention: Tony Thompson

    

Facsimile No.: (949) 252-0212

  and   

Anthony W. Thompson

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, California 92614

    

Facsimile No.: (949) 252-0212

  and   

TNP Strategic Real Estate Trust, Inc.

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Attention: Tony Thompson

    

Facsimile No.: (949) 252-0212

  With a copy to:   

Kaplan Voekler Cunningham & Frank PLC

7 East Second Street

Richmond, Virginia 23224

Attention: D. Zachary Grabill, Esq.

Facsimile No.: (804) 525-1798

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 19. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

20. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

12



--------------------------------------------------------------------------------

21. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

22. Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

23. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of Indemnitor, all of
whom shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except with the written consent of
Indemnitee. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns. This Agreement shall inure to the benefit of Indemnified
Parties and their respective successors, permitted assigns, heirs and legal
representatives forever. The Indemnified Parties shall have the right to assign
or transfer their rights under this Agreement in connection with any assignment
of the Loan and the Loan Documents. Any assignee or transferee of Indemnitee
(and the other Indemnified Parties) shall be entitled to all the benefits
afforded to Indemnitee (and the other Indemnified Parties) under this Agreement.
Indemnitor shall not have the right to assign or transfer its rights or
obligations under this Agreement without the prior written consent of Indemnitee
and any attempted assignment without such consent shall be null and void.

24. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Borrower and Lender and their respective successors and
permitted assigns. Lender may sell, assign, pledge, participate, transfer or
delegate, as applicable, to one or more persons, all or a portion of its rights
and obligations under this Agreement and the other Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Agreement. Borrower shall not have the right to assign, delegate or
transfer its rights or obligations under this Agreement without the prior
written consent of Lender, and any attempted assignment, delegation or transfer
without such consent shall be null and void.

25. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

26. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Mortgage, the Loan Agreement or the other Loan Documents or would otherwise
have at law or in equity.

27. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this

 

13



--------------------------------------------------------------------------------

Agreement, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provision of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement, unless such continued effectiveness of this Agreement, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein

28. Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
INDEMNITEE’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, OR IN ANY FEDERAL OR STATE COURT OF THE STATE OF HAWAII, AND
INDEMNITOR WAIVES ANY

 

14



--------------------------------------------------------------------------------

OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING. INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY
OTHER JURISDICTIONS.

29. Waiver of Trial by Jury. INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE, TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST, WITH REGARD TO THIS AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
INDEMNITOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
INDEMNITEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY INDEMNITOR.

 

15



--------------------------------------------------------------------------------

30. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory to Indemnitee (or such
other Indemnified Party) or not satisfactory and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, legal fees and disbursements of Indemnitee and the other Indemnified
Parties, whether retained outside law firms, or as reimbursements for the
expenses of in-house legal staff or otherwise.

(c) Joint and Several Liability. If Indemnitor consists of more than one person
or party, the obligations and liabilities of each such person or party hereunder
shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

 

16



--------------------------------------------------------------------------------

Env. Indemnity

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

INDEMNITOR: TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability company
By:   TNP SRT Lahaina Gateway Mezz, LLC,   a Delaware limited liability company,
  its sole member By:   TNP SRT Lahaina Gateway Mezz Holdings, LLC,   a Delaware
limited liability company,   its sole member By:   TNP SRT Lahaina Gateway
Holdings, LLC,   a Delaware limited liability company,   its sole member By:  
TNP Strategic Retail Operating Partnership, LP,   a Delaware limited
partnership,   its sole member By:   TNP Strategic Retail Trust, Inc.,   a
Maryland corporation,   its general partner By:  

/s/ Dee Balch

Name:   Dee Balch Title:   CFO /s/ Anthony W. Thompson

 

ANTHONY W. THOMPSON

TNP STRATEGIC RETAIL TRUST, INC.

a Maryland corporation

By:  

/s/ Dee Balch

Name:   Dee Balch Title:   CFO